Citation Nr: 1036496	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-06 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to February 
1971.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In February 2009 the Board determined that new and material 
evidence had been received to reopen a claim of entitlement to 
service connection for a left shoulder disability and remanded 
the case for additional development.


FINDING OF FACT

A chronic left shoulder disability was not shown in service or 
within a year of discharge from service, and the competent 
medical evidence fails to establish a nexus or link between any 
left shoulder disability and the Veteran's active service.


CONCLUSION OF LAW

Left shoulder disability was not incurred in, or aggravated by, 
active service, nor may it be presumed to have been so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

By correspondence dated in April 2005 and March 2006 the Veteran 
was informed of the evidence and information necessary to 
substantiate the claim, the information required of the appellant 
to enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that should 
be submitted if there was no desire for VA to obtain such 
evidence.  In the March 2006 letter, the Veteran received notice 
regarding the assignment of a disability rating and/or effective 
date in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as the 
case was readjudicated thereafter, there is no prejudice to the 
Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

Duty to Assist

The Veteran's service treatment records are associated with the 
claims file, as are VA and private medical records.  The 
Veteran's records from the Social Security Administration (SSA) 
are also associated with the claims file.  In September 2009 the 
Veteran underwent a VA examination that addressed the medical 
matters presented by this appeal.  38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the September 2009 VA examiner's opinion concerning the Veteran's 
left shoulder disability is more than adequate.  The September 
2009 examiner elicited information concerning the Veteran's 
military service and considered the pertinent evidence of record, 
including specific references to the Veteran's medical records.  
Supporting rationale was provided for the opinion.  Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that there has been substantial compliance with 
its February 2009 remand instructions.  D'Aries v. Peake, 22 Vet. 
App. 97, 105 (2008).  The Veteran has not referenced any other 
pertinent, obtainable evidence that remains outstanding.  VA's 
duties to notify and assist are met, and the Board will address 
the merits of the claim.

Analysis

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection also is permissible for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Arthritis will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's medical 
records, and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(a).

The Veteran's July 10, 1970 service enlistment examination report 
indicates that the Veteran's upper extremities and 
musculoskeletal system were evaluated as normal.  The Veteran 
indicated (Box 20 and the Physician's Summary portion) that he 
had shoulder pain and stiffness on the corresponding Medical 
History Report.  An October 30, 1970 service treatment record 
reveals that the Veteran complained of arthritis in his 
shoulders; no diagnosis was made.  The Veteran's January 1971 
service discharge examination report indicates that the Veteran's 
upper extremities and musculoskeletal system were evaluated as 
normal.

In a June 1991 private medical record the Veteran indicated that 
he had had a work-related injury in 1986 that resulted in neck 
pain.  The examiner stated, in pertinent part, as follows:

I forgot to add that the [Veteran] had a 
second work injury on 2/13/89, in which he 
states that he was electrocuted and fell 
about 10 feet.  I think it was since that 
injury that he started complaining of 
numbness of the left side of the face and 
the left arm.

The impression included no objective abnormality seen on physical 
examination.

An October 1991 private medical record revealed an impression of 
chronic pain syndrome, probably myofascial involving the left 
pericervical muscles and also left sternocleidomastoid and left 
trapezius muscle.

A November 1991 whole body bone scan revealed an impression of a 
normal bone scan.

June 1995 and September 1995 VA records reveal that the Veteran 
complained of left shoulder pain.  The records noted that the 
Veteran had fallen from a ladder in 1989 and developed episodes 
of left arm pain.

An October 1997 VA medical record reveals that the Veteran 
complained of aching in his left shoulder.  The Veteran had full 
range of motion of the left shoulder and a notation of chronic 
left shoulder joint pain was made.

December 2004 X-rays revealed degenerative osteoarthritis of the 
left acromioclavicular joint.  A December 2004 VA bone imaging 
report showed "mild nonspecific uptake in the ... bilateral 
shoulders, compatible with mild arthritic change."

A March 2005 MRI of the Veteran's left shoulder contains an 
impression of an extensive complete left rotator cuff tear 
involving elements of the supraspinatus tendon and infraspinatus 
tendon.  In the March 2005 physician's questionnaire, the 
physician indicated that he had treated the Veteran for his left 
shoulder disability for three to four months, and he diagnosed 
the Veteran with an extensive rotator cuff tear and degenerative 
joint disease of the acromioclavicular joint.  The physician 
opined that it was at least as likely as not that the Veteran's 
current left shoulder disability was a result of his in-service 
left shoulder injury, as identified by his service treatment 
records.  The March 2005 physician further stated that the 
Veteran complained of "arthritis" in 1970, and observed that it 
would be "reasonable to project that this diagnosis would 
increase in severity over time especially if [the Veteran] had 
further injury to the shoulder."

A March 2005 VA record essentially indicated that the Veteran had 
had left shoulder pain since service, when he suffered an 
extension injury while "holding some heavy stuff out," after 
which he felt a tear and significant pain in his left shoulder.  
The March 2005 VA record also noted that the rotator cuff tear 
shown in the March 2005 MRI was "indicative of a chronic old tear 
at this time."

At an April 2009 VA joints examination, the examiner noted that 
the Veteran had injured his left shoulder in boot camp in 1970.  
The examiner noted that no private medical records were reviewed.  
After providing diagnoses of degenerative osteoarthritis of the 
left acromioclavicular joint and extensive left rotator cuff 
tear, the examiner essentially opined that the Veteran's current 
left shoulder disability was related to his 1970 boot camp left 
shoulder injury.  

In September 2009 a VA orthopedist reviewed the Veteran's claims 
file and stated, in pertinent part, as follows:

The original service medical record stated 
that the veteran complained of arthritis of 
both of his shoulders; however, 11/06/91 
whole body bone scan reported a normal bone 
scan of the entire body.  If the veteran 
had a preexisting shoulder arthritic 
condition the bone scan should have 
indicated changes consistent with a 
diagnosis of arthritis of a 20-year 
duration, which it did not.  Medical 
records were void for objective evidence 
for arthritis involving the left shoulder 
until 12/14/04: X-rays at that time report 
degenerative arthritis of the left 
acromioclavicular joint.

Based on review of the medical records up 
through 1989 and subsequent diagnostic 
studies, it appears to this examiner that 
the veteran sustained an acute but 
transient condition involving his left 
shoulder during active military service on 
10/22/70.

The examiner noted that there was just no "objective evidence of 
the left shoulder injury/condition prior to 1989 and noted that 
there was no "consistent medical evidence" establishing a 
connection between the Veteran's left shoulder arthritis and his 
"one-time complaint of shoulder pain" occurring during active 
military service in October 1970."  The examiner stated that it 
was not likely that the Veteran's left shoulder condition was 
related to his military service.

The evidence of record contains opinions of etiology favorable to 
the Veteran's claim and an opinion that rejects the Veteran's 
claim.

Greater weight may be placed on one physician's opinion over 
another depending on factors such as the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36,40 (1994).  Additionally, the 
thoroughness and detail of a medical opinion are among the 
factors for assessing the probative value of the opinion.  
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

With these considerations in mind, the Board finds that the 
favorable opinions have less probative value than the September 
2009 VA examiner's opinion.  The Board observes that the March 
2005 physician's opinion indicated that the Veteran's left 
shoulder disability was a result of his in-service left shoulder 
injury, which was "identified by his service medical records."  
The Board notes that while an October 1970 service treatment 
record noted a complaint of left shoulder symptomatology, there 
is no objective evidence of a left shoulder abnormality or the 
actual occurrence of a left shoulder injury during military 
service.  The "in-service left shoulder injury" also played a 
role in the opinions offered by the March 2005 orthopedist and 
April 2009 VA examiner.  Significantly, not only did the March 
2005 and April 2009 VA examiner fail to comment upon the 
Veteran's private treatment records, the Veteran's private 
treatment records were not even noted by the examiners.  On the 
other hand, the September 2009 VA orthopedist explicitly 
referenced the Veteran's service, private and VA records, and 
commented upon their relevancy.  As noted by the September 2009 
VA orthopedist, not only was no left shoulder disability noted 
during service, there was no objective evidence of left shoulder 
disability until years following service (in 1989).  The Board 
here observes that the September 2009 VA orthopedist's 
observations concerning the November 1991 normal whole body bone 
scan is not even discussed by the March 2005 and April 2009 VA 
examiner.

The Board notes that the Veteran is competent to provide 
testimony concerning factual matters of which he has first hand 
knowledge (i.e., experiencing or observing left shoulder problems 
during or after service).  Barr v. Nicholson, 21 Vet. App. 303 
(2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Further, under certain circumstances, lay statements may serve to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability, or symptoms of disability, susceptible of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  Here, however, as the Veteran simply does not have the 
necessary medical training and/or expertise, he is not competent 
to opine as to whether he has developed left shoulder disability 
as a result of his military service.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

In short, the evidence of record reveals that the first objective 
medical evidence of left shoulder osteoarthritis was 
approximately 19 years following service.  Since the medical 
evidence of record indicates that the Veteran did not have 
chronic left shoulder disability during service, nor within a 
year of discharge from service, and since the most probative 
medical opinion indicates that his current left shoulder 
disability is not related to service (and a showing of continuity 
of symptomatology after service has not been demonstrated, as no 
left shoulder osteoarthritis was shown on the November 1991 whole 
body scan), the preponderance of the evidence is against service 
connection for left shoulder disability.  In this regard, the 
Board finds that the Veteran's assertions as to continuity of 
symptomatology are less than credible.  While the Board 
acknowledges that the absence of any corroborating medical 
evidence supporting assertions, in and of itself, does not render 
lay statements incredible, such absence is for consideration in 
determining credibility.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006) (noting that the absence of 
contemporaneous medical documentation may go to the credibility 
and weight of Veteran's lay testimony, but the lack of such 
evidence does not, in and of itself, render the lay testimony 
incredible).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (noting that lay evidence can be competent to 
establish a diagnosis when . . . a layperson is competent to 
identify the medical condition.)  The Board finds the Veteran's 
statements that he has had a left shoulder disability since 
service to be less than credible when considered with the record 
as a whole.

The Board has been mindful of the "benefit-of-the-doubt" rule, 
but, in this case, there is not such an approximate balance of 
the positive evidence and the negative evidence to permit a 
favorable determination.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a left shoulder disability is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


